significant index no department of the treasury internal_revenue_service washington d c jul wg pgp je _ ant ad tax exempt and overnment ntis inre company this letter constitutes notice that a waiver of the minimum_funding_standard for the plan has been granted subject_to the following for the plan_year ending december conditions the company makes the required quarterly contributions to the plan due on october december standard for the plan for the plan_year ending december september and january in a timely manner and meets the minimum_funding for the plan_year ending by the company makes the required quarterly contributions and meets the minimum_funding_standard for the plan for each pian year that the plan is subject_to the funding waiver you agreed to these conditions in letter dated july one of these conditions is not satisfied the waiver is retroactively null and void sent via facsimile if any this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december mood ' the company operates a includes contractors the company's customer base c the current financial hardship was brought on by the need to close a facility due to foreign competition the company had been unable to sell the facility and did not have the cash_flow to make principal payments on long-term debt and maintain current operations in order to effect a recovery_of its business the company has taken a number of steps to improve its financial situation among these steps was the merger of other manufacturing plants company sold the closed facility and used the net_proceeds to pay down debt for which the facility had been pledged as collateral capital improvements to the manufacturing process have yielded both quality and productivity improvements additional capital improvements are planned for funded by a loan from the company’s state department of development and will be funded on’a current_liability basis the company has while the plan is only shown its determination to fund the plan in the future by agreeing to make the required quarterly contributions for the plan years ending december december year ending december above hence the waiver of the minimum_funding_standard for the plan has been granted subject_to the conditions stated and your attention is called to sectioh f of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent the date of this when filing form_5500 for the plan_year ending december letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b a qe we have sent a copy of this letter to the manager ep classifi cation in and to the manager ep compliance unit in and to your ' authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours co donna m prestia manager employee_plans actuarial group
